DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants filed response on 7/8/2022 has been received. 
It is noted that the current case has been transferred to examiner Jacob Cheu for prosecution.
Claims 1-35, 38, 49, 52-53 have been cancelled.
Claims 36-37, 39-48, 39-51 and 54-59 are pending and under examination.
The rejection of double patenting over US10613087 is maintained as acknowledged by applicants.
The rejection on Claims 36-37, 39-41, and 43-56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chait (US20070198194 as “a”)) in view of Chait et al. (U.S. 7,968,350) (“Chait (b)”)(Issue Date: Jun. 28, 2011) (IDS entered) and Bergstrom et al. (U.S. 2011/0166028) (Pub. Date: Jul. 7, 2011) is withdrawn because Chait (a) does not teach using two biomolecular species partitioning coefficients in comparing control for determining cancer risk followed by treating cancer. Chait (a) uses both mass spectrometry (m/z) vs. partitioning coefficient (K))(one biomolecular species) as a function to determine cancer risk (See Figure 5). Accordingly, dependent claim 42 over Chait (a) in view of Chait (b) and Bergstrom and Chait (c )(US 20080050831) is withdrawn.   
The scope of enablement as well as written description rejection on  Claims 36-37 and 39-48, 50-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because of the clarification by the affidavit filed on 7/8/2022. 
However, a new ground of rejection is set forth in view of the amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is noted that claims 50-51 depend on cancelled claim 49. For the prior art purpose, the Office would now consider claim 50-51 depend on claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-37, 39-43, 45-48, 39-51 and 54-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chait (“c” )(US 20080050831) in view of Giles (US 20030083316).

With regard to claim 36 and 57-59, Chait (“c”) is an earlier application filed by applicants. Chait teaches the use of the partitioning coefficient in the biomolecular species between normal healthy subjects vs. cancer patients. 
Chait (“c”) states “For a number of individual proteins, however, it was possible to establish the partition conditions under which the changes in the protein structure and/or protein interactions with other proteins were observed between the cancer and normal sera samples as significant differences between the 
partition coefficient values, K, for a given protein.”(see section 0150)(emphasis added).  Here the K value refers to the ratio of the target analytes distributes between the first and second phase of the aqueous multi-phase system.
The results are shown in Table 3 (see below).

    PNG
    media_image1.png
    401
    582
    media_image1.png
    Greyscale


The left “A”, “G”, “D”. “B”, “C” refer to different partitioning condition. The results show that there is a significant difference of the biomolecular species partitioning coefficients (such as EGFR, IL-8, G-CSF, bFGG, sIL-6R, RANTES) between the cancer patients and the normal healthy subjects.  Chait (“c) also teaches using the coefficient for detection or monitoring progress of treatment (See section 0053). 

However, Chait(“c”) does not explicitly teach selecting an anti-cancer drug for treating the cancer patient. 
Nevertheless treating identified cancer patients is a routine practice in the field because of health concern. 
For example, Giles teaches treating prostate cancer, breast cancer, ovarian patients with beat-L-Oddc combing with at least one cytarabine, gemcitabine or idarubicin (See section 0083). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anti-cancer drug as taught by Giles for treating the identified patients. A person of ordinary skill in the art would have been recognized the cancer patients based on the significant difference of the partitioning coefficients in cancer patients and would have been motivated to administer anti-cancer drug to save the patient’s life.  

With regard to claim 39-40, Chait (“c”) uses different partitioning system, including polyethylene glycol and dextran (See section 0062; and Table 3). 

With regard to claim 47-48, the partitioning system can be of two or three phases system (See section 0032).

With regard to claim 50-51, ELISA immunoassay is used for determining the biomolecular species (See section 0060). 

With regard to claim 54-56, Table 3 shows the biological serum samples from both healthy and cancer patients (See Table 3). As to the use of benign tumor as a reference, it would have been within a routine practice in the art since the main concept has been established, i.e. partitioning coefficient of biomolecular species protein can be used as a diagnosis tool for cancer, the benign tumor can also be used together with healthy normal one for evaluation of prognosis (development) of cancer, i.e. normal, abnormal proliferation, benign, and malignant tumor.  

Claim 44 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chait (“c”) as applied to claim 36-37, 39-43, 45-48, 39-51 and 54-59 above, and further in view of Lokshin (US 20050277137) and Taylor (US 20110183328).

Chait (“c”) teaches the concept of using partitioning coefficient of proteins for diagnosis of cancer (See above). However Chait does not explicitly disclose pancreatic cancer. It is noted that IL-8 and EGFR proteins were measured and compared between the healthy and cancer subjects (See Table 3). 

Lokshin teaches measuring IL-8 for diagnosis of pancreatic cancer (See section 0013-0015). 
Taylor teaches using EGFR as a diagnosis tool for pancreatic cancer (See claim 24). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the inventive concept of partitioning coefficient of target proteins, such as IL-8 and EGFR, to detect the pancreatic cancer patients because the main idea of using partitioning coefficient for diagnosis of cancer is known and applying to diagnose pancreatic cancer by measuring the same IL-8 and EGFR as identified pancreatic cancer biomarkers by Lokshin and Taylor would have reasonable expectation of success. 

					Conclusion 

8.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641